Title: Proposed Resolution by Congress, [July? 1775]
From: Franklin, Benjamin
To: 


This resolution, as Paul Smith has pointed out, is impossible to date but may reasonably, if conjecturally, be ascribed to July, 1775. The preamble, cramped at the top of the page, seems to have been drafted after the resolution itself. The unexplained “as aforesaid” in both, and the note at the end, suggest that the draft was to be inserted in a longer set of propositions, now lost, which Franklin intended to submit to Congress. He mentioned in early July what might have been one of them, and it also had to do with reparations. The subject of quitrents and purchase money was on his mind at the time, when his friends in the Walpole Company were attacking the crown’s proprietary rights in lands obtained from the Indians; and the course he is advocating would have robbed those rights of their value.
 
[July (?), 1775]
And whereas altho’ the Conquest of Canada, and Louisiana [insert cropped and illegible] was effected as aforesaid by the said [?] Force and Expence of America with Britain, the latter hath seized the whole acquired Territory as its own, excluding us from any Share in the Property, without the least regard to Equity or Justice
Resolved, That in case such Satisfaction as aforesaid is refused, all the Lands in America claimed by the Crown, and all the Quitrents now unpaid to the same, shall be considered as liable to an Appropriation for that purpose. And all Persons from whom such Payments of Quitrents are now due, or who have purchased Lands from the Crown, and have not yet paid the Purchase-money, are advised to withold the same; and all Persons wanting Lands are advised to forbear Purchasing of the Crown, till such Satisfaction shall be made; that if Heaven shall finally bless our Endeavours in this just War with Success, as much as possible may be saved towards such Indemnification.
between Pages 4 & 5
